 

 

III EE OO ee
Case 13-26131 Doc133 Filed 05/14/20 Page 1of4

IN THE UNITED STATES BANKRUPTCY COURT %

%y ¢ Me
FOR THE DISTRICT OF MARYLAND , “By, %
BALTIMORE DIVISION oe Fs op
De, , : x
In re: } he,
ty Oe
RENEE LOUISE MCCRAY } Case No.: 13-26131 "Se os
Debtor “4S
} Chapter 7 ea?
Renee L. McCray }
Appellant
i
vs.
}
WELLS FARGO BANK, N.A.
Appellee }
}

APPELLANT’S SUPPLEMENTAL STATEMENT OF ISSUES AND
DESIGNATION OF RECORD ON APPEAL

BACKGROUND

. On March 31, 2020, the Court denied the Appellant’s Motion to Reopen and Request for an

Evidentiary Hearing (Doc. 113).

On April 10, 2020, the Appellant filed a Motion for Reconsideration of the Court’s Order
Denying the Motion to Reopen the Bankruptcy Case and for Other Relief (Doc. 115).

On April 24, 2020, the Appellee filed an Opposition to the Appellant’s Motion for
Reconsideration (Doc. 122).

On May 1, 2020, the Appellant filed a Response to the Appellee’s Opposition (Doc. 125).

On May 6, 2020, the Court denied the Appellant’s Motion for Reconsideration (Doc. 128).
On May 14, 2020, the Appellant filed a Notice of Objection to the Court’s Order Denying the

Motion for Reconsideration.

SUPPLEMENTAL STATEMENT OF ISSUES AND DESIGNATION OF RECORD ON APPEAL

Page | of 3

 

 
 

 

EE EE en
Case 13-26131 Doc133 Filed 05/14/20 Page 2 of 4

7. On May 14, 2020, the Appellant filed an Amended Notice of Appeal, which included the

Court’s Order denying the Motion for Reconsideration.

SUPPLEMENTAL STATEMENT OF ISSUES ON APPEAL

8. Appellant’s appeal seeks to address the following additional issues:

I. Did the Bankruptcy Court err and/or abuse its discretion when it denied the Appellant’s
Motion for Reconsideration.

I. Did the Bankruptcy Court err and/or abuse its discretion by not allowing the
Appellant’s Motion for Reconsideration, in order to prevent a manifest injustice.

III. | Did the Bankruptcy Court err and/or abuse its discretion by not allowing the Appellant
to present genuine fact evidence of the Appellee’s attorneys violation of FRCP
60(d)(3), denying the Appellant the right under the U.S. Constitution 14% Amendment
of equal protect of the laws.

IV. Did the Bankruptcy Court err and/or abuse its discretion by denying the Appellant’s

constitutional rights established under Maryland Constitution Declaration of Rights,
Article 19 and the Maryland Commercial Law Code, Article 3.

SUPPLEMENTAL DESIGNATION OF RECORD ON APPEAL

9. The enclosed documents should be added to the previous designation of record on appeal:

FILE DATE PAPER NO. PLEADING

04/10/2020 115 Motion for Reconsideration

04/24/2020 122 Opposition to Motion for Reconsideration

05/01/2020 125 Response to Opposition (with Annexes)

05/14/2020 Petitioner’s Notice of Objection to the
Court’s Order Denying the Motion for
Reconsideration

SUPPLEMENTAL STATEMENT OF ISSUES AND DESIGNATION OF RECORD ON APPEAL

Page 2 of 3

 
 

 

EC $e
Case 13-26131 Doc133 Filed 05/14/20 Page 3 of 4

Respectfully Submitted,

Knick. MCeag

Renee L. McCray, Appellant (/
c/o 109 North Edgewood Street‘

Baltimore, MD 21229
(410) 945-2424

CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true copy of the Appellant’s Supplemental Statement of
Issues and Designation of Record on Appeal (the Appellee have previously been mailed the
Appeliant’s pleadings, the Bankruptcy Court’s Memorandum Order, and have access to the court’s
ECF system) was sent to the parties listed below by USPS First Class Mail on May 14, 2020.

Sarah E. Meyer
WOMBLE BOND DICKINSON (US) LLP
100 Light Street, 26" Floor

Baltimore, MD 21202
iL thy

Renee L. McCray

SUPPLEMENTAL STATEMENT OF ISSUES AND DESIGNATION OF RECORD ON APPEAL

Page 3 of 3

 

 
 

Case 13-26131

Renee L. McCray
c/o 109 North Edgewood Street
Baltimore, MD 21229

United State Bankruptcy Court
101 West Lombard St., 8" Floor
Baltimore, MD 21201

Attn: Clerk of the Court

 

 

Doc 133 Filed 05/14/20 Page 4 of 4

CALTIMGRE-NIGHT Bay

es Mae fe Baa t -

3S. BAM Bye te. as
cTetmion api SY court
* 3 7A ae ¥E A NO

May 14, 2020

RE: McCray v. Wells Fargo Bank, N.A.
Bankruptcy Case No.: 13-26131

TO THE CLERK OF THE COURT:

Enclosed is the Appellant’s Supplemental Statement of Issues and Designation of Record

on Appeal with the necessary documents.

If you have any questions, concerning this correspondence or package, please contact me

immediately at (410) 945-2424. Thanking you in advance for your assistance in this matter.

Renee L. McCray, Appellant

Enclosures

 
